                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 APRIL ROXANNE ROSALES,                             )
                                                    )
                        Plaintiff,                  )
                                                    )
 v.                                                 )    Civil No. 19-cv-542-RJD
                                                    )
 COMMISSIONER of SOCIAL SECURITY,                   )
                                                    )
                        Defendant.                  )
                                                    )

                              ORDER FOR ATTORNEY’S FEES

DALY, Magistrate Judge:

       Before the Court is Defendant’s Agreed Motion to Award Attorney Fees. (Doc. 26).

       The parties agree that Plaintiff is entitled to an award of attorney’s fees and expenses in the

amount of $5,118.82.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of attorney’s

fees and expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. Per the parties’

agreement, this award shall fully and completely satisfy any and all claims for fees and expenses

that may have been payable to Plaintiff in this matter pursuant to the Equal Access to Justice Act,

28 U.S.C. § 2412. Plaintiff does not seek costs.

       The parties’ Joint Motion (Doc. 26) is GRANTED. The Court awards Plaintiff the sum

of $5,118.82 (five thousand one hundred eighteen dollars and eighty-two cents) for attorney fees

and expenses pursuant to the Equal Access to Justice Act. These funds shall be payable to

Plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also, Harrington v. Berryhill, 906 F.3d


                                            Page 1 of 2
561 (7th Cir. 2018). However, in accordance with the parties’ agreement, any part of the award

that is not subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be made

payable to Plaintiff’s attorney pursuant to the EAJA assignment previously executed by Plaintiff

and counsel.

       IT IS SO ORDERED.

       DATED: March 12, 2020.



                                               s/ Reona J. Daly
                                               Hon. Reona J. Daly
                                               United States Magistrate Judge




                                            Page 2 of 2
